EXHIBIT 10.2

 

SITEL CORPORATION

 

SUMMARY OF ROBERT SCOTT MONCRIEFF COMPENSATION ARRANGEMENTS

As of May 12, 2005

 

Mr. Scott Moncrieff serves as Executive Vice President of the company.  He has a
written employment agreement.  The Compensation Committee and other independent
directors consider the recommendations of the Chief Executive Officer and
approve Mr. Scott Moncrieff’s base salary, bonus opportunity, other incentives
if any, and equity compensation from time to time.

 

Base Salary:  Mr. Scott Moncrieff’s annual base salary since May 12, 2005 is
140,000£.

 

Bonus Opportunity:  For 2005, Mr. Scott Moncrieff is eligible to receive a bonus
of up to 90% of his base salary pursuant to the company’s 2005 Management
Incentive Plan (the 2005 MIP).  Mr. Scott Moncrieff’s bonus opportunity is based
exclusively on the company achieving the 2005 EPS targets set by the
Compensation Committee.  Mr. Scott Moncrieff would receive no bonus under the
plan unless at least the low EPS target is achieved.  At the low EPS target,
subject to the other general conditions of the plan, he would receive a bonus of
27% of his base salary.  For each additional specified increment in EPS
achieved, his bonus would be increased by nine percentage points, up to the
maximum bonus opportunity of 90% of his base salary.  This description of the
bonus award is subject to the general conditions of the 2005 MIP, which includes
for example provisions that participants must remain employed at the time the
incentive is to be paid and that the calculated incentive may be reduced based
upon a participant’s performance below expectations regarding their individual
financial and/or non-financial performance objectives.

 

Equity Compensation:  Mr. Scott Moncrieff has options to purchase 100,000 shares
of the company’s common stock, of which 35,000 shares may be purchased pursuant
to the 1995 Employee Stock Option Plan, as amended (the 1995 Employee Plan) and
65,000 may be purchased pursuant to the 1999 Stock Incentive Plan, as amended
(the Incentive Plan).  The Compensation Committee granted these options at
various times over the years since Mr. Scott Moncrieff joined the company.  The
options were granted at the fair market value of the company’s common stock on
the date of grant and have a ten-year term.    Regarding the options for 35,000
shares granted under the 1995 Employee Plan, options for 5,000 shares have an
exercise price of $4.78125 and have become fully exercisable and options for
30,000 shares have an exercise price of $3.50 per share (having been repriced in
1998) subject to a price threshold for exercisability.  The price threshold is
an average closing price for the common stock of at least $9.00 over thirty
consecutive trading days.  The 30,000 options become exercisable in any event as
to all shares on May 12, 2006 and expire on November 11, 2006.  Regarding the
options for 65,000 shares granted under the Incentive Plan, options for 10,000
shares have an exercise price of $6.65625 and have become fully exercisable,
options for 10,000 shares

 

 

--------------------------------------------------------------------------------


 

have an exercise price of $2.65625 and become exercisable in five annual
installments on each of January 11, 2002, 2003, 2004, 2005 and 2006, and options
for 45,000 shares have an exercise price of $2.36 and become exercisable in five
annual installments on each of January 2, 2005, 2006, 2007, 2008 and 2009.  All
of the options are subject to earlier exercise or termination and the other
terms and provisions of the applicable option agreement and the 1995 Employee
Plan or Incentive Plan, as applicable.

 

Other:   Mr. Scott Moncrieff’s previously filed employment agreement contains
other terms of his employment and compensation arrangements.

 

 

 

2

--------------------------------------------------------------------------------